PER CURIAM.
This appeal challenges a summary judgment in favor of appellee in which the trial court rejected the argument that gain time and provisional release credits unconstitutionally commute punishment. Because appellants have demonstrated no error, we affirm that portion of the order. No cross appeal was filed regarding the trial court’s ruling that, appellants had standing to challenge the constitutionality of these statu*343tory provisions. We accordingly do not address this issue.
ERVIN, ZEHMER and BARFIELD, JJ., concur.